      CASE 0:19-cr-00006-MJD-SER Document 7 Filed 02/11/19 Page 1 of 1
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                            Criminal No. 19-cr-06

 UNITED STATES OF AMERICA,                 )
                                           )
                     Plaintiff,            )
                                           )
       v.                                  )
                                                               ORDER
                                           )
 ALAN WILLMER ALSLEBEN,                    )
                                           )
                     Defendant.            )


      This matter is before the Court on the Government’s Motion to Unseal the

Indictment. NOW, THEREFORE, IT IS HEREBY ORDERED that the Government’s

Motion is granted.



Dated: February 11, 2019             s/Becky R. Thorson
                                     THE HONORABLE BECKY R. THORSON
                                     United States Magistrate Judge
